EXHIBIT 10.2

 

WILSON HOLDINGS, INC.

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of September
29, 2006 by and among Wilson Holdings, Inc., a Nevada corporation, (the
“Company”), and each investor listed on Schedule 1 hereto (each such investor,
individually, an “Investor” and, collectively, the “Investors”).

 

WHEREAS, the Company has agreed to issue and sell to the Investors, and the
Investors have agreed to purchase from the Company, $7,000,000 aggregate
principal amount of 5% Convertible Notes due September 1, 2013 (the “Notes”)
that are convertible into shares (the “Shares”) of the Company’s common stock,
$0.001 par value per share (including any securities into which or for which
such shares may be exchanged for, or converted into, pursuant to any stock
dividend, stock split, stock combination, recapitalization, reclassification,
reorganization or other similar event, the “Common Stock”), at a conversion
price and upon the terms and conditions set forth in the Securities Purchase
Agreement (the “Securities Purchase Agreement”) dated as of the date hereof by
and between the Company and the Investors, and the Notes issued as of the date
hereof by the Company to the Investors; and

 

WHEREAS, the terms of the Securities Purchase Agreement provide that it shall be
a condition precedent to the closing of the transactions thereunder, for the
Company and the Investors to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 

1. DEFINITIONS. The following terms shall have the meanings provided therefor
below or elsewhere in this Agreement as described below:

 

“Affiliates” means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
Person, as such terms are used and construed under Rule 144.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Closing Date” has the meaning set forth in the Securities Purchase Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

 

 “Person” (whether or not capitalized) means an individual, partnership, limited
liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

--------------------------------------------------------------------------------



 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Shares covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

 

“Registrable Shares” means, at the relevant time of reference thereto, the
Shares and the Warrant Shares (including any shares of capital stock that may be
issued in respect thereof pursuant to a stock split, stock dividend,
recombination, reclassification or the like), provided, however, that the term
“Registrable Shares” shall not include any of the Shares or Warrant Shares that
are actually sold pursuant to a registration statement that has been declared
effective under the Securities Act by the SEC.

 

“Registration Statement” means the Mandatory Registration Statement, any Demand
Registration on Form S-3, and any additional registration statements
contemplated by this Agreement, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference in such registration statement or Prospectus.

 

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

 

“Warrants” means the warrants to purchase Common Stock issued by the Company to
the Investors pursuant to the Securities Purchase Agreement.

 

“Warrant Shares” means the shares of Common Stock issued or issuable upon the
exercise of the Warrants.

 

 

2.

MANDATORY REGISTRATION.

 

(a)          As promptly as possible after the date hereof, and in any event
prior to the date that is forty-five (45) days following the Closing Date (the
“Mandatory Filing Date”), the Company shall prepare and file with the SEC a
Registration Statement on Form S-1, SB-2 or other appropriate form, for the
purpose of registering under the Securities Act all of the Registrable Shares
for resale by, and for the account of, each

 

--------------------------------------------------------------------------------



 

Investor as an initial selling stockholder thereunder (the “Mandatory
Registration Statement”). The Mandatory Registration Statement shall permit the
Investors to offer and sell, on a delayed or continuous basis pursuant to Rule
415 under the Securities Act, any or all of the Registrable Shares. The Company
agrees to use its best efforts to cause the Mandatory Registration Statement to
be declared effective as soon as possible but in no event later than the date
that is one hundred twenty (120) days following the Closing Date (the “Mandatory
Effective Date”) (including filing with the SEC, within three (3) Business Days
of the date that the Company is notified (orally or in writing, whichever is
earlier) by the SEC that the Mandatory Registration Statement will not be
“reviewed” or will not be subject to further review, a request for acceleration
of effectiveness in accordance with Rule 461 promulgated under the Securities
Act (an “Acceleration Request”), which request shall request an effective date
that is within three (3) Business Days of the date of such request). The Company
shall notify each Investor in writing promptly (and in any event within one (1)
Business Day) after the Company’s submission of an Acceleration Request to the
SEC. The Company shall be required to keep the Mandatory Registration Statement
continuously effective (including through the filing of any required
post-effective amendments) until the earlier to occur of (i) the date after
which all of the Registrable Shares registered thereunder shall have been sold
and (ii) the second (2nd) anniversary of the later to occur of (a) the Closing
Date and (b) the date on which each Warrant has been exercised in full and after
which by the terms of such Warrant there are no additional Warrant Shares as to
which the Warrant may become exercisable; provided, that in either case such
date shall be extended by the amount of time of any Suspension Period (as
defined below). Thereafter, the Company shall be entitled to withdraw the
Mandatory Registration Statement and, upon such withdrawal and notice to the
Investors, the Investors shall have no further right to offer or sell any of the
Registrable Shares pursuant to the Mandatory Registration Statement (or any
prospectus relating thereto).

 

(b)          Notwithstanding anything in this Section 2 to the contrary, if the
Company shall furnish to the Investors a certificate signed by the President or
Chief Executive Officer of the Company stating that the Board has made the good
faith determination (i) that the continued use by the Investors of the Mandatory
Registration Statement for purposes of effecting offers or sales of Registrable
Shares pursuant hereto would require, under the Securities Act and the rules and
regulations promulgated thereunder, premature disclosure in the Mandatory
Registration Statement (or the Prospectus relating thereto) of material,
nonpublic information concerning the Company, its business or prospects or any
proposed material transaction involving the Company, (ii) that such premature
disclosure would be materially adverse to the Company, its business or prospects
or any such proposed material transaction or would not be in the best interests
of the Company and (iii) that it is therefore essential to suspend the use by
the Investors, of the Mandatory Registration Statement (and the Prospectus
relating thereto), then the right of the Investors to use the Mandatory
Registration Statement (and the Prospectus relating thereto) for purposes of
effecting offers or sales of Registrable Shares pursuant thereto shall be
suspended for a period (the “Suspension Period”) not greater than twenty (20)
consecutive Business Days during any consecutive twelve (12) month period.
During the Suspension Period, the Investors shall not offer or sell any
Registrable Shares pursuant to or in reliance upon the Mandatory Registration
Statement (or the Prospectus relating thereto). The Company agrees that, as
promptly as possible, but in no event later than one (1) Business Day, after the
consummation, abandonment or public disclosure of the event or transaction that
caused the Company to suspend the use of the Mandatory Registration Statement
(and the

 

--------------------------------------------------------------------------------



 

Prospectus relating thereto) pursuant to this Section 2(c), the Company will as
promptly as possible lift any suspension, provide the Investors with revised
Prospectuses, if required, and will notify the Investors of their ability to
effect offers or sales of Registrable Shares pursuant to or in reliance upon the
Mandatory Registration Statement.

 

(c)          It shall be a condition precedent to the obligations of the Company
to register Registrable Shares for the account of an Investor pursuant to this
Section 2, Section 2A or Section 3 that such Investor furnish to the Company
such information regarding itself, the Registrable Securities held by it, and
the method of disposition of such securities as shall be required to effect the
registration of such Investor’s Registrable Securities.

 

(d)          Notwithstanding anything in this Agreement to the contrary, the
Investors’ sole remedy at law (but not including any equitable remedies) for the
failure of the Company to file the Mandatory Registration Statement as promptly
as possible after the date hereof, and in any event on or prior to the Mandatory
Filing Date, or for the failure of the Company to make effective the Mandatory
Registration Statement on or prior to the Mandatory Effective Date, shall be the
vesting of the Warrants as provided for therein.

 

 

2A.

MANDATORY S-3 REGISTRATION RIGHTS.

 

(a)          If, at any time any Registrable Shares are not able to be resold
pursuant to an effective Registration Statement, (i) Form S-3 (or other
equivalent form) is then available for the registration of such Registrable
Shares and (ii) the Company shall receive from any Investor or Investors
(including for this purpose its Affiliates) who holds (or who together hold) at
least twenty-five percent (25%) of the then outstanding Registrable Shares a
written request or requests (a “Demand Notice”) that the Company effect a
registration on Form S-3 (a “Demand Registration”), or any successor or
substitute form, with respect to all or a part of the Registrable Shares owned
by such Investor(s), then the Company will promptly give written notice of the
proposed registration and the Investor’s or Investors’ request therefor to all
other Investors, and use best efforts to effect such registration, as soon as
practicable and in any event within thirty (30) days, of all or such portion of
such Investors’ Registrable Shares as are specified in such request, together
with all or such portion of the Registrable Shares of any other Investor or
Investors joining in such request as are specified in a written request given by
such other Investor or Investors within ten (10) Business Days after receipt of
such written notice from the Company; provided, however, that the Company may
temporarily suspended the use of such registration statement for the same
reasons and on the same terms as described in Section 2(b) above. The Company
shall not be required to effect more than three (3) registrations pursuant to
this Section 2A(a) during any consecutive twelve (12) month period.

 

(b)          It shall be a condition precedent to the obligations of the Company
to register Registrable Shares for the account of an Investor pursuant to this
Section 2 or Section 3 that such Investor furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
method of disposition of such securities as shall be required to effect the
registration of such Investor’s Registrable Securities.

 

 

--------------------------------------------------------------------------------



 

 

3.

“PIGGYBACK REGISTRATION”.

 

(a)          If at any time any Registrable Shares are not able to be resold
pursuant to an effective Registration Statement, and the Company proposes to
register any of its Common Stock under the Securities Act, whether as a result
of an offering for its own account or the account of others (but excluding any
registrations to be effected on Forms S-4 or S-8 or other applicable successor
Forms), the Company shall, each such time, give to the Investors twenty (20)
days’ prior written notice of its intent to do so, and such notice shall
describe the proposed registration and shall offer such Investors the
opportunity to register such number of Registrable Shares as each such Investor
may request. Upon the written request of any Investor given to the Company
within fifteen (15) days after the receipt of any such notice by the Company,
the Company shall include in such Registration Statement all or part of the
Registrable Shares of such Investor, to the extent requested to be registered.

 

(b)          If a registration pursuant to Section 3 hereof involves an
underwritten offering and the managing underwriter shall advise the Company in
writing that, in its opinion, the number of shares of Common Stock requested by
the Investors to be included in such registration is likely to affect materially
and adversely the success of the offering or the price that would be received
for any shares of Common Stock offered in such offering, then, notwithstanding
anything in this Section 3 to the contrary, the Company shall only be required
to include in such registration, to the extent of the number of shares of Common
Stock which the Company is so advised can be sold in such offering, (i) first,
the number of shares of Common Stock requested to be included in such
registration for the account of any stockholders of the Company (including the
Investors), pro rata among such stockholders on the basis of the number of
shares of Common Stock that each of them has requested to be included in such
registration, and (ii) second, any shares of Common Stock proposed to be
included in such registration for the account of the Company.

 

(c)          In connection with any offering involving an underwriting of
shares, the Company shall not be required under this Section 3 or otherwise to
include the Registrable Shares of any Investor therein unless such Investor
accepts and agrees to the terms of the underwriting, which shall be reasonable
and customary, as agreed upon between the Company and the underwriters selected
by the Company.

 

4.            OBLIGATIONS OF THE COMPANY. In connection with the Company’s
registration obligations hereunder, the Company shall, as expeditiously as
practicable:

 

(a)          (i) furnish to each Investor copies of all documents filed with the
SEC prior to their being filed with the SEC, (ii) use commercially reasonable
best efforts to cause its officers and directors, counsel and certified public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of such Investor, to conduct a reasonable investigation
within the meaning of the Securities Act, and (iii) notify the Investors of any
stop order issued or threatened by the SEC and use best efforts to prevent the
entry of such stop order or to remove it if entered.

 

(b)          (i) prepare and file with the SEC (electronically on EDGAR) such
amendments and supplements, including post-effective amendments, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to comply with the Securities Act and to keep the Registration

 

--------------------------------------------------------------------------------



 

Statement continuously effective as required herein, and prepare and file with
the SEC such additional Registration Statements as necessary to register for
resale under the Securities Act all of the Registrable Shares (including naming
any permitted transferees of Registrable Shares as selling stockholders in such
Registration Statement); (ii) cause any related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as possible
to any comments received from the SEC with respect to each Registration
Statement or any amendment thereto and as promptly as possible provide the
Investors true and complete copies of all correspondence from and to the SEC
relating to the Registration Statement (other than correspondence containing
material nonpublic information); and (iv) comply with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Shares covered by such Registration Statement as so amended or in
such Prospectus as so supplemented.

 

 

(c)

Notify the Investors and Investors’ Counsel as promptly as possible:

 

(i) when the SEC notifies the Company whether there will be a “review” of a
Registration Statement and whenever the SEC comments in writing on such
Registration Statement; and (ii) when a Registration Statement, or any
post-effective amendment or supplement thereto, has become effective, and after
the effectiveness thereof: (A) of any request by the SEC or any other federal or
state governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (B) of the issuance by
the SEC or any state securities commission of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the
Registrable Shares or the initiation of any proceedings for that purpose; (C )
of a pending proceeding against the Company under Section 8A of the Securities
Act in connection with the offering of the Registrable Shares; and (D) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable Shares
for sale in any jurisdiction, or the initiation or threatening of any proceeding
for such purpose. Without limitation of any remedies to which the Investors may
be entitled under this Agreement, if any of the events described in Section
4(c)(ii)(A), 4(c)(ii)(B), and 4(c)(ii)(C) occur, the Company shall use best
efforts to respond to and correct the event.

 

(d)          Notify the Investors and their counsel as promptly as possible of
the happening of any event as a result of which the Prospectus included in or
relating to a Registration Statement contains an untrue statement of a material
fact or omits any fact necessary to make the statements therein not misleading;
and, thereafter, the Company will as promptly as possible prepare (and, when
completed, give notice to each Investor) a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such
Registrable Shares, such Prospectus will not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading; provided that upon such notification by the Company, the
Investors will not offer or sell Registrable Shares pursuant to such Prospectus
until the Company has notified the Investors that it has prepared a supplement
or amendment to such Prospectus and delivered copies of such supplement or
amendment to the Investors (it being understood and agreed by the Company that
the foregoing proviso shall in no way diminish or otherwise impair the Company’s
obligation to as promptly as

 

--------------------------------------------------------------------------------



 

possible prepare a Prospectus amendment or supplement as above provided in this
Section 4(d) and deliver copies of same as above provided in Section 4(h)
hereof), and it being further understood that, in the case of the Mandatory
Registration Statement, any such period during which the Investors are
restricted from offering or selling Registrable Shares shall constitute a
Suspension Period.

 

(e)          Upon the occurrence of any event described in Section 4(d) hereof,
as promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.

 

(f)           Use best efforts to avoid the issuance of or, if issued, obtain
the withdrawal of, (i) any order suspending the effectiveness of any
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as promptly as possible (it being understood that, in the case of
the Mandatory Registration Statement, any period during which the effectiveness
of the Mandatory Registration Statement or the qualification of any Registrable
Shares is suspended shall constitute a Suspension Period).

 

(g)          Furnish to the Investors and their counsel, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, and all exhibits to the extent requested by such Investor or their
counsel (including those previously furnished or incorporated by reference) as
promptly as possible after the filing of such documents with the SEC.

 

(h)          As promptly as possible furnish to each selling Investor, without
charge, such number of copies of a Prospectus, including a preliminary
Prospectus, in conformity with the requirements of the Securities Act, and such
other documents (including, without limitation, Prospectus amendments and
supplements) as each such selling Investor may reasonably request in order to
facilitate the disposition of the Registrable Shares covered by such Prospectus
and any amendment or supplement thereto. The Company hereby consents to the use
of such Prospectus and each amendment or supplement thereto by each of the
selling Investors in connection with the offering and sale of the Registrable
Shares covered by such Prospectus and any amendment or supplement thereto to the
extent permitted by federal and state securities laws and regulations.

 

(i)           Use best efforts to register and qualify (or obtain an exemption
from such registration and qualification) the Registrable Shares under such
other securities or blue sky laws of the states of residence of each Investor
and such other jurisdictions as each Investor shall reasonably request, to keep
such registration or qualification (or exemption therefrom) effective during the
periods each Registration Statement is effective, and do any and all other acts
or things which may be reasonably necessary or advisable to enable

 

--------------------------------------------------------------------------------



 

each Investor to consummate the public sale or other disposition of Registrable
Shares in such jurisdiction, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or jurisdictions
where it is not then qualified or subject to process.

 

(j)           Cooperate with the Investors to facilitate the timely preparation
and delivery of certificates representing the Registrable Shares to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by the Securities Purchase Agreement and
applicable law, of all restrictive legends, and to enable such Registrable
Shares to be in such denominations and registered in such names as such
Investors may request.

 

(k)          Cooperate with any reasonable due diligence investigation
undertaken by the Investors, any managing underwriter participating in any
disposition pursuant to a Registration Statement, Investors’ Counsel and any
attorney, accountant or other agent retained by Investors or any managing
underwriter, in connection with the sale of the Registrable Shares, including,
without limitation, making available any documents and information; provided,
however, that the Company will not deliver or make available to any Investor
material, nonpublic information unless such Investor specifically requests and
consents in advance in writing to receive such material, nonpublic information
and, if requested by the Company, such Investor agrees in writing to treat such
information as confidential.

 

(l)           At the request of an Affiliate, the Company shall amend any
Registration Statement to include such Affiliate as a selling stockholder in
such Registration Statement.

 

(m)         Comply with all applicable rules and regulations of the SEC in all
material respects.

 

5.            EXPENSES OF REGISTRATION. The Company shall pay for all expenses
incurred in connection with a registration pursuant to this Agreement and
compliance with Section 4 of this Agreement, including without limitation (i)
all registration, filing and qualification fees and expenses (including without
limitation those related to filings with the SEC, The NASDAQ Stock Market, or
any national securities exchange upon which the Company’s securities are listed
and in connection with applicable state securities or blue sky laws), (ii) all
printing expenses, (iii) all messenger, telephone and delivery expenses incurred
by the Company, (iv) all fees and disbursements of counsel for the Company and
Investors’ Counsel, and (v) all fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement.

 

6.          DELAY OF REGISTRATION. Subject to Section 11(d) hereof, the
Investors and the Company (other than with respect to Section 4(d) hereof) shall
not take any action to restrain, enjoin or otherwise materially delay any
registration as the result of any controversy which might arise with respect to
the interpretation or implementation of this Agreement.

 

7.          INDEMNIFICATION. In the event that any Registrable Shares of the
Investors are included in a Registration Statement pursuant to this Agreement:

 

--------------------------------------------------------------------------------



 

(a)          To the fullest extent permitted by law, the Company will indemnify
and hold harmless each Investor and each officer, director, fiduciary, agent,
investment advisor, employee, member (or other equity holder), general partner
and limited partner (and affiliates thereof) of such Investor, each broker,
underwriter or other person acting on behalf of such Investor and each person,
if any, who controls such Investor within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, (the
“Losses”) to which they may become subject under the Securities Act or
otherwise, insofar as such Losses (or actions in respect thereof) arise out of
or relate to any untrue or alleged untrue statement of any material fact
contained in the Registration Statement, or arise out of or relate to the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
any violation by the Company of the Securities Act or state securities or blue
sky laws applicable to the Company and leading to action or inaction required of
the Company in connection with such registration or qualification under such
Securities Act or state securities or blue sky laws; and, subject to the
provisions of Section 7(c) hereof, the Company will reimburse on demand such
Investor, such broker or other person acting on behalf of such Investor or such
officer, director, fiduciary, employee, member (or other equity holder), general
partner, limited partner, affiliate or controlling person for any legal or other
expenses reasonably incurred by any of them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this Section 7(a) shall not apply to
amounts paid in settlement of any such Losses if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld), nor shall the Company be liable in any such case for any such loss,
damage, liability or action to the extent that it solely arises out of or is
based upon an untrue statement of any material fact contained in the
Registration Statement or omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading, in
each case to the extent that such untrue statement or alleged untrue statement
or omission or alleged omission was made in the Registration Statement, in
reliance upon and in conformity with written information furnished by such
Investor expressly for use in connection with such Registration Statement.

 

(b)          To the fullest extent permitted by law, each Investor, severally
(as to itself) and not jointly, will indemnify and hold harmless the Company,
each of its directors, each of its officers who have signed the Registration
Statement, each person, if any, who controls the Company within the meaning of
the Securities Act, and all other Investors against any Losses to which the
Company or any such director, officer or controlling person or other Investor
may become subject to, under the Securities Act or otherwise, insofar as such
Losses (or actions in respect thereto) solely arise out of or are based upon any
untrue statement of any material fact contained in the Registration Statement,
or solely arise out of or relate to the omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, in each case to the extent that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement in reliance upon and in conformity with written information furnished
by such Investor expressly for use in connection with such Registration
Statement; and, subject to the provisions of Section 7(d) hereof, such Investor
will reimburse on demand any legal or other expenses reasonably incurred by the
Company or any such director, officer, controlling person, or other Investor in

 

--------------------------------------------------------------------------------



 

connection with investigating or defending any such Losses, provided, however,
that the maximum aggregate amount of liability of such Investor under this
Section 7 shall be limited to the proceeds (net of underwriting discounts and
commissions, if any) actually received by such Investor from the sale of
Registrable Shares covered by such Registration Statement; and provided,
further, however, that the indemnity agreement contained in this Section 7(b) or
7(e) shall not apply to amounts paid in settlement of any such Losses if such
settlement is effected without the consent of such Investor against which the
request for indemnity is being made (which consent shall not be unreasonably
withheld).

 

(c)          As promptly as possible after receipt by an indemnified party under
this Section 7 of notice of the threat, assertion or commencement of any action,
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof and the indemnifying party shall have the
right to participate in and, to the extent the indemnifying party desires,
jointly with any other indemnifying party similarly noticed, to assume at its
expense the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that, the failure to notify an indemnifying party promptly of
the threat, assertion or commencement of any such action shall not relieve such
indemnifying party of any liability to the indemnified party under this Section
7 except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the indemnifying party.

 

(d)          If any indemnified party shall have reasonably concluded that there
may be one or more legal defenses available to such indemnified party which are
different from or additional to those available to the indemnifying party, or
that such claim or litigation involves or could have an effect upon matters
beyond the scope of the indemnity agreement provided in this Section 7, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party, and such indemnifying party shall reimburse
such indemnified party and any person controlling such indemnified party for the
fees and expenses of counsel retained by the indemnified party which are
reasonably related to the matters covered by the indemnity agreement provided in
this Section 7. Subject to the foregoing, an indemnified party shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof but the fees and expenses of such counsel shall not be at the
expense of the Company for that section or participations.

 

(e)          If the indemnification provided for in this Section 7 from the
indemnifying party is applicable by its terms but unavailable to an indemnified
party hereunder in respect of any Losses, then the indemnifying party, in lieu
of indemnifying such indemnified party, shall, subject to the maximum aggregate
liability of any Investor as set forth in Section 7(b), contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party and indemnified party in connection
with the actions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
faults of such indemnifying party and indemnified party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been

 

--------------------------------------------------------------------------------



 

made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitations set forth in Sections 7(a), 7(b) 7(c) and 7(d), any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this Section 7(e)
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph.

 

(f)           The indemnity and contribution agreements contained in this
Section are in addition to any liability that any indemnifying party may have to
any indemnified party.

 

8.            REPORTS UNDER THE EXCHANGE ACT. With a view to making available to
the Investors the benefits of Rule 144 and any other rule or regulation of the
SEC that may at any time permit the Investors to sell the Registrable Shares to
the public without registration, the Company agrees to use best efforts to: (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, (ii) file with the SEC in a timely manner all reports and
other documents required to be filed by an issuer of securities registered under
the Securities Act or the Exchange Act; (iii) as long as any Investor owns any
Shares or Warrant Shares, to furnish in writing upon such Investor’s request a
written statement by the Company that it has complied with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act, and to
furnish to such Investor a copy of the most recent annual and quarterly reports
of the Company, and such other reports and documents so filed by the Company as
may be reasonably requested in availing such Investor of any rule or regulation
of the SEC permitting the selling of any such Shares without registration, and
(iv) undertake any additional actions reasonably necessary to maintain the
availability of a Registration Statement, including any successor or substitute
forms, or the use of Rule 144.

 

9.            TRANSFER OF REGISTRATION RIGHTS. Each Investor may assign or
transfer any or all of its rights under this Agreement to any Person, provided
such assignee or transferee agrees in writing to be bound by the provisions
hereof that apply to such assigning or transferring Investor. Upon any such, and
each successive, assignment or transfer to any permitted assignee or transferee
in accordance with the terms of this Section 9, such permitted assignee or
transferee shall be deemed to be an “Investor” for all purposes of this
Agreement.

 

10.        ENTIRE AGREEMENT. This Agreement, together with the Securities
Purchase Agreement, the Notes and the Warrants, constitutes and contains the
entire agreement and understanding of the parties with respect to the subject
matter hereof, and it also supersedes any and all prior negotiations,
correspondence, agreements or understandings with respect to the subject matter
hereof.

 

 

--------------------------------------------------------------------------------



 

 

11.

MISCELLANEOUS.

 

(a)          This Agreement, and any right, term or provision contained herein,
may not be amended, modified or terminated, and no right, term or provision may
be waived, except with the written consent of (i) the holders of at least 50% of
the then outstanding Registrable Shares and (ii) the Company; provided that any
amendment or modification that is materially and disproportionately adverse to
any particular Investor (as compared to all Investors as a group) shall require
the consent of such Investor.

 

(b)          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, as such laws are applied to
contracts entered into and wholly to be performed within the State of New York
and without giving effect to any principles of conflicts or choice of law that
would result in the application of the laws of any other jurisdiction. This
Agreement shall be binding upon the parties hereto and their respective heirs,
personal representatives, successors and permitted assigns and transferees,
provided that the terms and conditions of Section 9 hereof are satisfied.
Notwithstanding anything in this Agreement to the contrary, if at any time any
Investor (including any successors or assigned) shall cease to own any
Registrable Shares, all of such Investor’s rights under this Agreement shall
immediately terminate.

 

(c)          Any notices to be given pursuant to this Agreement shall be in
writing and shall be given by certified or registered mail, return receipt
request. Notices shall be deemed given when personally delivered or when mailed
to the addresses of the respective parties as set forth on Exhibit A or Schedule
1 hereto, as applicable, or to such changed address of which any party may
notify the others pursuant hereto, except that a notice of change of address
shall be deemed given when received. An electronic communication (“Electronic
Notice”) shall be deemed written notice for purposes of this Section 11(c) if
sent with return receipt requested to the electronic mail address specified by
the receiving party on Exhibit A or Schedule 1 hereto, as applicable. Electronic
Notice shall be deemed received at the time the party sending Electronic Notice
receives verification of receipt by the receiving party.

 

(d)          The parties acknowledge and agree that in the event of any breach
of this Agreement, remedies at law will be inadequate, and each of the parties
hereto shall be entitled to specific performance of the obligations of the other
parties hereto and to such appropriate injunctive relief as may be granted by a
court of competent jurisdiction. All remedies, either under this Agreement or by
law or otherwise afforded to any of the parties, shall be cumulative and not
alternative.

 

(e)          This Agreement may be executed in a number of counterparts. All
such counterparts together shall constitute one Agreement, and shall be binding
on all the parties hereto notwithstanding that all such parties have not signed
the same counterpart. The parties hereto confirm that any facsimile copy of
another party’s executed counterpart of this Agreement (or its signature page
thereof) will be deemed to be an executed original thereof.

 

(f)           Except as contemplated in Section 9 hereof, this Agreement is
intended solely for the benefit of the parties hereto and is not intended to
confer any benefits upon, or create any rights in favor of, any Person
(including, without limitation, any stockholder or debt holder of the Company)
other than the parties hereto or their permitted transferees or assignees.

 

--------------------------------------------------------------------------------



 

(g)          If any provision of this Agreement is invalid, illegal or
unenforceable, such provision shall be ineffective to the extent, but only to
the extent of, such invalidity, illegality or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement, unless such a construction would be unreasonable.

 

(h)          This Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their permitted successors and assigns.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------



 

                IN WITNESS WHEREOF, the parties hereto have executed this
Registration Rights Agreement as of the date and year first above written.

 

WILSON HOLDINGS, INC.

 

 

By:

/s/ Clark Wilson

 

Clark Wilson

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------



 



INVESTORS:

 

LC Capital Master Fund, Ltd.

 

 

By:

/s/ Richard F. Conway

 

Name:

 Richard F. Conway   Title:  Director

 

Grandview, LLC

 

By: Millennium Partners, L.P.

By: Millennium Management, L.L.C.

 

 

By:

/s/ Terry Feeney

 

Name:

 Terry Feeney   Title:  Chief Operating Officer

 

Tejas Securities Group, Inc. 401K Plan and Trust FBO
John J. Gorman, John J. Gorman Trustee

 

 

By:

/s/ John J. Gorman

 

Name:

 John J. Gorman   Title:  Trustee

 

U.S.A Fund, LLLP

 

 

By:

/s/ Marc P. Blum

 

Name:

 Marc P. Blum   Title:  CEO

 

MILFAM I, L.P.

 

 

By:

/s/ Lloyd I. Miller

 

Name:

 Lloyd I. Miller   Title:  General Partner

 

Kenneth G. Tropin Revocable Trust

 

 

By:

/s/ Kenneth G. Tropin

 

Name:

 Kenneth G. Tropin   Title:  Trustee

 

 

 

/s/ Rhett Dawson

Rhett Dawson

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

/s/ Clark Wilson

Clark Wilson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

Exhibit A  

 

All correspondence to the Company shall be addressed as follows:

 

Wilson Holdings, Inc.

2700 Via Fortuna, Suite 400

Austin, Texas 78746

Attention: Chief Financial Officer

Facsimile: (512)

dallen@wilsonfamilycommunities.com.

 

with a copy (which shall not constitute notice) to:

 

Andrews Kurth LLP

111 Congress Avenue, Suite 1700

Austin, Texas 78701

Attention: Carmelo Gordian

Facsimile: (512) 320-9292

 

All correspondence to the Investors shall be addressed as set forth in Schedule
1 below

 

 

--------------------------------------------------------------------------------



 



Schedule 1  

 

List of Investors

 

Investor

Lampe, Conway & Co. LLC

680 Fifth Avenue, Suite 1202

New York, NY 10019

Attention: Steve Lampe

Facsimile: (212)

Lampe@lampeconway.com

 

Grandview, LLC

c/o Millennium Management, L.L.C.

666 Fifth Avenue, 8th Floor

New York, NY 10103

Attention:  Terry Feeney

Telephone:  (212) 841-4100

Facsimile:  (212) 841-4141

Email: tfeeney@mlp.com

 

with a copy to:

 

Grandview, LLC

c/o Millennium Management, L.L.C.

666 Fifth Avenue, 8th Floor

New York, NY 10103

Attention:  Ted Wachtell

Telephone:  (212) 841-4174

Facsimile:  (212) 841-6321

Email: twachtell@mlp.com

 

Tejas Securities Group, Inc. 401(k) Plan & Trust FBO
John J. Gorman,

John J. Gorman Trustee

8226 Bee Caves Road

Austin, TX 78746

Facsimile: (512)

U.S.A. Fund, LLLP

The Garrett Building

Baltimore, Maryland 21202

Fax:(410) 576-4246

mblum@gfrlaw.com

 

 

 

--------------------------------------------------------------------------------



 

 

MILFAM I, L.P.

4550 Gordon Drive

Naples, FL 34102

Fax:

lloydim@earthlink.net

 

Kenneth G. Tropin Revocable Trust

 

 

Rhett Dawson

 

 

Clark N. Wilson

 

 

 

 

--------------------------------------------------------------------------------

 